Case 1:19-cr-00018-ABJ Document 364-1 Filed 04/17/20 Page 1 of 4

 

HOWORAbIE Judie Amy BeAmaM TAchson
irereraWcin aia Distal COURL OR Taf
Dish OF COW mbia,

243 (Onishi lu Ot AVP NW.
Wwhshimglan D.C 2OOd

 

197-Ck- O18 AC: OLS. VV AGseR
Arcs cokine Leth BREE Swe

 

DEAR HOMOMMME Sodae TA cAscny,

AM A Poblie initenesis Advocate,
Spe 1. é. Dt neath ew bime ap-
APAS i INP Piea_as COMmitLee on)
Ane SUdi Ch ay ar The. alittd SAS HAISP.
MM REP RESENTAL noves V. DomdAld & MeGhhy

 

 

 

 

CC Oaeod AresL MO 11-5321 Thy
(WAtiMg Tht < Leiten at RECOmmenid ANGn)
ity The CAf ean at A public initpests Ad-
Woche thet APCOMm end Thay.
AO4fh SiOne. a iM CObpeml Li beet
STAtus, fnrd Tpit is mPpt LOR OUS (yeu) |
TRIAL endings motion be sakoritd. Aad That
ne bf PO bed Cs fu) Nod Fara" APT AL
He nes The Turis, Lb ArCoOmmensd
10 Tht CODsT THAT YOUR HOMGn  mkke
as Taide ete nT” AuLins On Mh.

 

 

y
Case 1:19-cr-00018-ABJ Document 364-1 Filed 04/17/20 Page 2 of 4

 

STome's a TB Tin AP TAM
22, 202.|, fOW The Sale Po Rose OF Avoid
* PAAdOn is POWER Ruse Amd is Use”
Schich Vv. APES, 49 U.S. DSb. 2Lo0 4
AL. (1414), Us Vi Pideltord 4 WALL
A 549-543, 14 Lb. 738(1370).
Should thf cou KL decide YO Resecy
My _ALCOMMend ATI ONS, APUOKE MHA. Stnitss
(UBNenl libent/ situs, And deny his,
ew TAAL motion And Pear his Sen)-
ithice LPASe bf Ad\iiStd That Mm. STON.
Ludti\d wal be WoiThoul aeened7 COnsnueth

 

 

 

fut bd of thadous V. Dorsch Ath Q)

EL Me AY Oty (43), As 7 cee
te My J A hOUSP. LAER hi Activism
CAracii? HAVIN £edebal PAROLE RELEASES
“ API STAARY  Rlymely \ US \10_ £.34 |b
(73 D.C. Cin. 14515 im Any eu ep, Pp.
Slower youl). be. ee ca PLL OW Any
lel 2O21 eResidenr om COmimuit ian
Of his SPaytewee Cin nich hor. he LusOule

CONS! deh doin).
: Acstecltully SUbM. ted
4—Y ~ 90 (Vii Mrraey O4849 2007

DIAL

 

 

 

 

 

 
Case 1:19-cr-00018-ABJ Document 364-1 Filed 04/17/20 Page 3 of 4

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-5331 | September Term, 2019
1:19-cv-02379-KBJ
Filed On: January 3, 2020

=

St

Committee on the Judiciary of the United
States House of Representatives,

Appellee
Vv.
Donald F. McGahn, Il,

Appellant

BEFORE: Garland, Chief Judge, and Henderson, Rogers, Tatel, Griffith,
Srinivasan, Millett, Pillard, Wilkins, Katsas*, and Rao”, Circuit

Judges
ORDER

Upon consideration of movant-amicus James Murray's petition for rehearing en

banc, styled as “petition for en banc review of F.R-A.P. Rule-29(c)(3) source of authority
to file an pro se amicus curiae brief’, and the lodged brief amicus curiae, it is

ORDERED that the petition be denied.

Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Michael C. McGrail
Deputy Clerk
Case 1:19-cr-00018-ABJ Document 364-1 Filed 04/17/20 Page 4 of 4

United States Court of Appeals

FoR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-5331 September Term, 2019
1:19-cv-02379-KBJ
Filed On: TIMeree 19, 2020

neha ae

Committee on the Judiciary of the United
States House of Representatives,

Appellee
V.
Donald F. McGahn, Il,

Appellant

BEFORE: _ Srinivasan, Chief Judge, and Henderson, Rogers, Tatel, Garland,
Griffith, Millett, Pillard, Wilkins, Katsas*, and Rao”, Circuit Judges

ORDER

Upon consideration of the motion of James Murray for leave to file rehearing en

banc amicus curiae brief and the lodged brief, and the motion for invitation to file brief
amici curiae by former members of Congress and former executive branch officials in

support of rehearing and the lodged brief, it is

ORDERED that the motions be dismissed as moot in light of the order issued
March 13, 2020, granting the petition for rehearing en banc in this case.

¢

Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/
Scott H. Atchue
Deputy Clerk

oo

*Circuit Judges Katsas and Rao did not participate in this matter.
